Citation Nr: 1044781	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-26 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for heart disease, to include 
as secondary to service-connected diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1966 to June 1968.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 2006 rating decision by 
the Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

As a preliminary matter the Board observes that a June 2005 
rating decision, in pertinent part, denied the Veteran service 
connection for hypertension.  He did not appeal that decision and 
it became final.  38 U.S.C.A. § 7105.  His current appeal is from 
a May 2006 claim seeking service connection for heart disease, to 
include as secondary to service-connected diabetes mellitus.  He 
has also since filed a claim to reopen his claim of service 
connection for hypertension, and the claim to reopen was denied 
by a March 2008 rating decision.  As the Veteran did not file a 
notice of disagreement with the March 2008 rating decision, it 
also became final.  Hence, the matter of service connection for 
hypertension is not before the Board.  

The Veteran's service treatment records (STRs) reveal that he 
served in Vietnam; his decorations and awards include the Purple 
Heart Medal and the Combat Infantry Badge.  Accordingly, he is 
entitled to the relaxed evidentiary standards afforded under 
38 U.S.C.A. § 1154(b).  

It is also noteworthy at the outset that during the pendency of 
this claim ischemic heart disease was added to the diseases 
listed in 38 C.F.R. § 3.309(e) which may be service connected on 
a presumptive basis as due to herbicide/Agent Orange exposure.  
The Veteran's entitlement to the benefit sought must be 
considered in light of this revision.  
The evidentiary record does not include a VA examination for the 
purpose of conclusively determining whether or not the Veteran 
has ischemic heart disease.  He has indicated that he had 
congestive heart failure diagnosed when he was hospitalized at 
the Mercy San Juan Medical Center in Carmichael, California in 
2001.  A January 2004 treatment record from the Mercy San Juan 
Medical Center shows a diagnosis of mild congestive heart 
failure; a September 2006 VA examination report shows a diagnosis 
of congestive heart failure; and a May 2007 VA examination report 
show a diagnosis of congestive heart failure, and also 
(significantly) coronary artery disease.  The May 2007 examining 
nurse practitioner's opinion was essentially limited to the 
question of whether or not the Veteran's congestive heart failure 
was caused or aggravated by his diabetes, and did not address 
whether or not he has ischemic heart disease which may be 
service-connected under 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The record also suggests that there are pertinent records that 
are outstanding, and should be secured.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
all providers of treatment or evaluation he 
has received for heart disease since service 
(records of which are not associated with the 
claims file), and provide any releases 
necessary for VA to obtain records of such 
treatment or evaluation.  Of particular 
interest are records from the Mercy San Juan 
Medical Center and the Med Clinic in 
Carmichael, California, medical records 
considered in connection with the decision 
made on the Veteran's claim for state 
disability benefits.  [If any such records 
are unavailable because they have been lost 
or destroyed, it should be so noted in the 
claims file, and the Veteran should be so 
advised.]  The RO should obtain complete 
clinical records of all such treatment and 
evaluation from the identified sources.  If 
any private records sought are not received, 
the Veteran should be so advised, and 
reminded that ultimately it is his 
responsibility to ensure that such records 
are received.  

2.  The RO should arrange for the Veteran to 
be examined by a cardiologist to determine 
whether he has a cardiac disability, and 
specifically whether he has ischemic heart 
disease.  The examiner must review the 
Veteran's claims file in conjunction with the 
examination.  Any indicated tests or studies 
should be completed.  Based on such review 
and examination of the Veteran, the examiner 
should provide an opinion responding to the 
following: 

(a)	Does the Veteran have ischemic heart 
disease?  Please identify the clinical 
data which support the diagnosis.

(b)	If the response to (a) is no, for 
each cardiac disability diagnosed, 
please indicate whether it is at least 
as likely as not (a 50 percent or 
better probability) that such is 
related to (was caused or aggravated 
by) the Veteran's service-connected 
diabetes mellitus.  

The examiner must explain the rationale for 
all opinions.  

3.  The RO should then readjudicate the 
Veteran's claim.  If it remains denied, the 
RO should issue an appropriate supplemental 
statement of the case and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

